 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    Roger and Kimberlee Abbott,                   No. 2:19-cv-00100-KJM-DB

11                       Plaintiffs,
                                                       AMENDMENT TO THE
12           v.                                        SCHEDULING ORDER
13    State Farm General Insurance Company, et
      al.,
14
                         Defendants.
15

16

17                  The parties jointly request, ECF No. 46, to amend dates in the pretrial scheduling

18   order, ECF No. 41. Good cause appearing, the court GRANTS this request, as follows:

19
                     Description                       Existing Date               New Date
20
      Discovery Cutoff                            7/21/2021                  11/19/2021
21    Settlement Conference Deadline              9/7/2021                   5/26/2022
      Expert Disclosures                          10/29/2021                 2/28/2022
22
      Rebuttal Expert Disclosures                 11/26/2021                 3/25/2022
23    Completion of Expert Discovery              12/23/2021                 4/25/2022
      All Dispositive Motions Hearing Date        9/17/2020                  5/13/2022
24
      File Joint Pretrial Conference Statement    N/A                        N/A
25    Final Pretrial Conference                   N/A                        N/A
      Trial Briefs Due                            N/A                        N/A
26

27   This amendment does not alter any other portions of the initial scheduling order.

28
                                                      1
 1              IT IS SO ORDERED.
 2
     DATED: June 29, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    2
